Citation Nr: 1817816	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in November 2013 and April 2015, on which occasions it was remanded for further development.  As the requested development has not been substantially completed, the Board must remand to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2012 VA examination, conducted by a RN, BSN, BC-FNP, indicates that lumbar spinal stenosis was diagnosed in 2000, and references 2004 back treatment with the Veteran's primary care physician and MRIs.  The examination also references treatment notes by a neurosurgeon indicating that the Veteran's back pain is linked to scoliosis and degenerative changes causing lumbar stenosis.  05/15/2012, VA Examination.  It does not appear that the private treatment records have been associated with the claim file and the Board finds that they would be useful in adjudication of this appeal so appropriate efforts to obtain them should be made.  

The Veteran contends that he frequently experienced back strains and/or pulls in service, and that he experienced back pain on a continuous basis since discharge.  In April 2015, the Board remanded the instant matter and directed the AOJ to obtain an etiology opinion that specifically addresses the Veteran's lay statements regarding post-service back pain symptoms.  In May 2015, a VA examiner (a FNP - family nurse practitioner) opined that the Veteran's current back disorder is not related to service, noting a gap of 27 years between an April 1983 examination and the recurrence of back pain in 2010.  The VA examiner's rationale fails to address the Veteran's statements regarding post-service back pain prior to 2010.  Accordingly, an addendum opinion is necessary to address the Veteran's lay statements regarding post-service symptoms.  

Additionally, the May 2015 examiner stated that the Veteran's back disorder may have been present since childhood.  She went on to state that the most common varieties of scoliosis include idiopathic scoliosis that was present during adolescence (teenage years) and then became worse during adulthood, and deformity that began in adulthood due to degenerative (wear and tear) changes in the spine and deformity that developed later in life.  Accordingly, the AOJ should obtain a medical opinion that addresses whether the Veteran's report of in-service back pain and injuries demonstrate aggravation of scoliosis during service.  In light of the long and complicated procedural/medical history of this appeal, the Board finds that an opinion by a specialist would assist it to provide a full and fair adjudication of the claimed back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran requesting that he identify and authorize the release of any outstanding private medical records related to the claim on appeal, including private treatment records referenced in the May 2012 VA examination.  Then take necessary efforts to obtain the records, documenting all efforts, including negative replies if the records are not obtained.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and a request to submit any relevant records in his possession.

2.  After completing directive #1, request that an orthopedic surgeon and/or neurosurgeon, as needed, provide an opinion as to the etiology of the Veteran's back disorder(s).  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current lumbar spine disorders (to include spinal stenosis, degenerative scoliosis, degenerative arthritis, herniated disc, and degenerative disc disease) had their onset it or are otherwise related to his period of active service.  

Specifically, the clinician is to address the Veteran's report of working with heavy machinery, having to walk under low doorways, in-service back injuries, and post-service back pain.  The Board notes that the Veteran is competent to report symptoms of back pain and the lack of post-service treatment should not, by itself, be construed as showing the absence of back pain for that period.  

b.  Whether it is at least as likely as not (50 percent probability or more) that arthritis manifested to a compensable degree within one year of April 2, 1976.  

c.  If it is determined that a lumbar spine disorder did not have its onset in or is otherwise related to service, is there clear and unmistakable evidence (i.e. it is undebatable) that any current lumbar spine disorder existed prior to the Veteran's period of active service (beginning in June 1969).  If so, state whether the disorder is a congenital defect or disease.  

d.  If the clinician determines that a current back disorder clearly and unmistakably pre-existed service and is not a congenital defect, is there clear and unmistakable evidence (i.e. it is undebatable) that the pre-existing back disorder was not aggravated by the Veteran's period of active service?  This may include affirmative evidence that any increase in disability was due to the natural progression of the condition.  

e.  If the clinician determines that a current back disorder is a congenital defect that clearly and unmistakably 
pre-existed service, is it at least as likely as not (50 percent or greater probability) that there was additional disability due to disease or injury superimposed upon such defect during the Veteran's period of active service?  

f.  If the answer to (c) is no, but the clinician believes that scoliosis existed prior to service, is it at least as likely as not (50 percent or greater probability) that scoliosis was aggravated during the Veteran's period of active service?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline.  If aggravation is found, state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

